DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/22/2022 has been considered by the examiner.

Response to Amendments
Applicant’s arguments and amendments filed on 6/27/2022 have been acknowledged and entered.
Claims 1-15 are pending.  
Claim 1 has been amended.
No new claims have been added.
	
	
Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 appears to claim both a mill blank and a sintered body.  The claim can be revised to read “wherein a sintered body…”.   Appropriate correction is required.

Claim Interpretation
Claim interpretation: Regarding the limitation “for dental cutting and machining”, the limitation is considered intended use and is considered met if the product is capable of being used as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (US 2013/0221554 A1) in view of WO2018155459 hereafter referenced as the US equivalent Ban et al (US 2020/0113658 A1).
Regarding claims 1-15, with respect to the zirconia mill blank, Jung discloses a yttria stabilized zirconia mill blank [0080] with a top plane and a bottom plane (two end plate planes) parallel and facing each other (Fig 3a) as in claims 1,5, 9, 12, and 14 and multiple layers each having different chemical compositions between adjacent layers [0024]. Jung teaches a lower layer which may be 2mm thick which may be considered section B within which LB is found, and an upper layer which may be 2 mm thick which may be considered section A within which layer LA is established and have a total of from 8-10 layers and therefore from 6-8 intermediate layers (at least two) which may total a 4 mm thickness [0083].  Layers LA and LB are parallel to the two end face planes of the blank as in claims 6, 10, 13, and 15. This results in a total blank thickness and distance of 8mm between the parallel planes constituting the top and bottom of the blank.  Since each of the top and bottom layers (sections B and A) are 2 mm thick, the sections A and B are considered within 40% of the distance (within 8 mm x 40%=3.2 mm) between the parallel planes from the opposite parallel planes established.  Jung teaches wherein the amount of yttria can be increased through a thickness of the shape or dental block wherein layer LA may comprise 9-10 wt.% (about 5.1-5.7 mol%) yttria and layer LB may comprise 4.5-6 wt. % (about 2.5-3.4 mol%) [0082] overlapping the instant claimed range of from 3 mol% to 7 mol% yttria as a stabilizer.  
Jung does not expressly teach the claimed formulas and does not teach an alumina concentration resulting in Formula (2): 0.0 wt.% < alumina concentration of Layer LB - alumina concentration of Layer LA <0.3.
However, Jung teaches a range of yttria overlapping the instant claimed range of 3 mol% to 7 mol% and Ban teaches the addition of alumina to zirconia for dental blanks in the amount of 0.01 mol% to 0.15 mol% to act as a sintering aid and teaches that increasing the alumina content decreases translucency of the final product [0063].
Therefore, since Jung teaches a range of yttria overlapping the instant claimed range of 3 mol% to 7 mol% it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the ranges of yttria taught by Jung overlapping the instant claimed range of yttria of from of 3 mol% to 7 mol% as (in claim 2) concentration to provide 5.1 mol% to 5.7 mol% yttria as the LA concentration and 3 mol% to 3.4 mol% yttria as the LB concentration resulting in a range of values for Formula 1 of: Yttria concentration of layer LA- Yttria concentration of layer LB = 5.1 mol% -3.4 mol% to 5.7mol%-3.0 mol% = 1.7 mol% to 2.3 mol% which are > 1.0 meeting the limitation of claim 1.  Also,  since the yttria increases in Jung are intended to increase translucency and Ban teaches alumina additions in the amount of 0.01 mol% to 0.15 mol% provide a helpful sintering aid but increases in alumina reduce translucency, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the minimum amount of sintering aid taught by Ban to the layer of Jung intended to be the most translucent and a maximum amount of sintering aid to the layer of Jung intended to be the least translucent to provide the best sintered material with the least detriment to the translucency and therefore to add alumina in an amount of 0.01 mol% (about .01 wt.%) to Layer LA and (0.15 mol% about 0.12 wt. %) to layer LB and to add alumina to the intermediate layers in increasing amounts from Layer LA to Layer LB in order to optimize the sintering without effecting the translucency.  As such the Formula (2) of 0.0 wt.%<alumina concentration of layer LB – Alumina concentration of layer LA<0.3 wt. % is satisfied by 0.0 wt. %  < (0.12 wt. % -0.01 wt.% = 0.11 wt. %) <0.3 wt. % and the change direction of the alumina concentration is not changed over the stack of layers of Jung.   It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).  Regarding the limitation of Formula (3), although Jung and Ban do not teach a contrast ratio of the sintered body, because the mill blank of Jung and Ban has the same yttria and alumina concentrations that result in both Formula (1) and Formula (2) being met and Jung provides similar presintering (900 – 1100 ˚C) [0073] and sintering temperatures 1300 – 1600 ˚C [0074] , it would be expected absent any evidence to the contrary that Formula (3):  0.71 < (Contrast ratio CA)/ (Contrast ratio CB) < 0.86 and wherein CA< 0.70 (as in claims 3, and 7), and CB< 0.74 ( as in claims 4, 8, and 11) would inherently be satisfied.  See MPEP 2112.  

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ushio et al (US 20200283341 A1).

Regarding claims 1-15, Ushio discloses a layered zirconia body [0001] suitable as a dental prosthetic member [0009] (Fig 2) (with 2 end faces which are parallel planes facing each other) with a first layer and a second layer (containing the parallel planes (as in claims 5, 9, 12, and 14) with sections a distance within 40% of the distance between the 2 planes) containing an example with a first layer (LB) with 4 mol% yttria and a second layer (LA) with 6 mol% (meeting the limitation of claims 2, 6, 10, 13, and 15) of yttria [0083] with a range of difference according to Formula (1) of from 6-4 = 2 mol% (>1.0 mol%).  Ushio indicates the difference between stabilizer content in a first and second layer is preferably greater than or equal to 1.0 and still more preferably greater than or equal to 1.2 [0084].  Ushio further teaches the inclusion of alumina in each layer at a content of from 0 such as low as .01 (Table 1) to 0.15 and that each layer may contain a different alumina content wherein the difference in the alumina content may be higher than 0 wt. % and lower than  or equal to 0.5 wt.% [0096]. 

Ushio differs from the claimed invention in that it does not disclose contrast ratios or specific examples meeting the claimed formulas.   

However, since Ushio discloses Yttria amounts of 4 mol% and 6 mol% and alumina addition levels as high as .15 wt. % and as low as for example  .01 wt. %, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a layer LB with 4 mol% yttria and 0.15 wt. % alumina and a layer LA with 6 mol% yttria and 0.01 wt. % alumina resulting in Formula (1) Yttria concentration of layer LA - Yttria concentration of layer LB = 6-4 = 2 >1; and Formula (2) Alumina concentration of layer LB - Alumina concentration of layer LA = .15 - .01 = 0< .14<.3 with an expectation of success in creating a suitable dental prosthetic member.  Considering the layers comprising these same combinations of zirconia and alumina in amounts taught by Ushio meeting the claimed Formulas (1) and (2) and calcined to temperatures of 800˚C to less than 1200 ˚C [0029] (such as 1000 ˚C [0233]) and sintered to between 1200 ˚C and 1600 ˚C [0030] (such as 1500 ˚C [0234]) it would be expected that the resulting sintered body would inherently have contrast ratios wherein CA is 0.70 or less (as in claims 3, and 7) and CB is 0.74 or more (as in claims 4, 8, and 11) and satisfy the claimed Formula (3) 0.71<(Contrast ratio CA)/ (Contrast ratio CB)<0.86. (See MPEP 2112).

Response to Arguments
Applicant’s arguments and amendments filed 6/27/2022, have been fully considered.  The prior objections to the specification and the claims have been overcome by the amendments to each and have been withdrawn However a new objection has been applied to the claims as set forth above. The arguments with respect to the 112 rejections regarding patentable weight of the sintered body limitation, are persuasive and the 112 and 103 rejections have been withdrawn.  However a new rejection has been applied in consideration of the additional limitation. Additionally, new rejections under 35 U.S.C. 103 have been applied over Ushio et al (US 2020/0283341 A1) as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043. The examiner can normally be reached M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.D.I./Examiner, Art Unit 1784                                                                                                                                                                                                        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784